Mr. Justice Aldrey
delivered tbe opinion of tbe court.
Juan Bonilla brought an action of debt against Angel Santiago and moved for an attachment against tbe property of tbe defendant to secure tbe effectiveness of tbe judgment. The motion was granted by tbe court without requiring tbe plaintiff to give a bond.
Tbe document on which tbe action and tbe motion for an • attachment are based reads as follows:
“I promise to pay to Juan Bonilla tbe sum of five hundred dollars within one year from the 26th of June, 1919, and the said *230document is secured by a document similar to tbis of a property which I sold in the ward of Toa Alta. And, so that it may appear I make this at San Juan on June 26, 1919. Interest will be paid' oil the said sum at the rate of one per cent. At the request of Angel Santiago I witness his mark. — Manuel Ledesma. — Witnesses: Enrique Alvarez. — Manuel Ledesma.
“Affidavit No. 852. — I certify that on this day, July 21, 1919, Angel Santiago, resident of San Juan, tradesman, widower, personally known to me, declared that he owes to Juan Bonilla the sum of five hundred dollars ($500) and interest thereon, which he set forth in this note on June 26, last; and Manuel Ledesma declared before me and witness Eleuterio Vázquez that he made this document by order of Angel Santiago. To which I attest in San Juan on July 21, 1919. (Signed) Carlos V. Urrutia, Notary Public.— An internal-revenue stamp for 25 cents canceled by the notary’s seal. ’ ’
The attachment having been levied, the defendant moved the court to dissolve it and the motion having been overruled, he took the present appeal.
In support of the appeal the appellant has not made the assignment of errors required by Eule 42 of this court and merely raises the question of law that a notary can not authenticate a document by setting forth what the persons who participated in the making of the document at some prior date declared- before him, unless the statements are made according to law in affidavits signed by the persons making them.
According to the Act to secure the effectiveness of judgments, an attachment will be levied upon properties of the defendant without requiring the plaintiff to give bond, among other cases, when the private document on which the action is based has been acknowledged before a judge or notary by the person bound by it or his heirs; and according to section-15 of the Compilation of Revised Statutes and Codes of Porto Rico, “by affidavit or declaration of authenticity is meant the act and the document by means of which a notary or any other of the officers designated by this law certifies *231to, or witnesses tlie truth or recognition of a signature, an oath, or any other fact or contract affecting real or personal property not made in a public instrument.”
As the obligor in tlie promissory note acknowledged before a notary the fact that he owed to Bonilla the sum therein mentioned, this is sufficient to authenticate the promissory note in order to grant an attachment without requiring the plaintiff to give a bond.
Section 3 of the Act relative to affidavits, oaths and affirmations, or section. 26 of the said Compilation, according to which “all affidavits provided by this act shall be in writing and signed by the party making the same,” does not apply to this case in which the declaration is not an affidavit, but an acknowledgment by the debtor that he owes the sum of money expressed in the promissory note.
The order appealed from must be

Affirmed.

Chief Justice Del Toro and Justices Wolf and Hutchison concurred.